Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Dec. 21, 2021. Claims 1-15, 17, 20-21 and 26-27 are pending and currently examined. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 20-21 and 26-27 are rejected under 35 U.S.C. 102/103 as being unpatentable over Dickey et al. (US 2012/0082700 A1, published on April 5, 2012, submitted in IDS filed on Nov. 29, 2021).
These claims are drawn to a composition comprising: (a) lipopeptide, (b) immune stimulatory oligodeoxy nucleotide, and (c) antiviral pharmaceutical, or a method using the composition in treating, inhibiting or attenuating a viral infection. Claim 2 further specifies that the lipopeptide is PAM2CSK4 lipopeptide. Claims 3-4 further specify that the immune stimulatory oligodeoxynucleotide is a type C oligodeoxynucleotide (ODN), and more specifically, ODN2395 or ODNM362 or ODN10101. Claim 5 further specify that the antiviral pharmaceutical is oseltamivir or ribavirin.
Dickey et al. teaches an invention of treating, inhibiting or attenuating a microbial infection comprising administrating composition comprising TLR9 agonist and TLT2/6 agonist. See e.g. Abstract. Specifically, Dickey et al. teaches that the TLR2/6 agonist may be PAM2CSK4 and the TLR9 agonist may be ODN such as ODN2395. See e.g. PGPub [0012]. It teaches that the pathogens to be treated may be a virus, such as Adenoviridae, Coronaviridae, Filoviridae, Flaviviridae, Hepadnaviridae, Herpesviridae, Orthomyxoviridae, Paramyxovirinae, Pneumovirinae, Picomaviridae, Poxyiridae, Retroviridae, Togaviridae family of viruses, Parainfluenza, Influenza, H5Nl, Marburg, Ebola, Severe acute respiratory syndrome coronavirus (SARS-CoV), Yellow fever virus, Human respiratory syncytial virus, Hantavirus, or Vaccinia virus. See e.g. PGPub [0019]. It teaches that the composition can be delivered into respiratory system by a nebulizer, implying that the composition can be delivered into lungs. See e.g. PGPub [0242]. It teaches that an antiviral agent such as oseltamivir and ribavirin, among a list of other antiviral agents may be administered in combination with the composition. See e.g. PGPub [0259-0261]. Here, oseltamivir and ribavirin are sialidase inhibitor and nucleoside analog, respectively. 
Accordingly, Dickey teaches a composition comprising a) lipopeptide and (b) immune stimulatory oligodeoxy nucleotide, and that this composition may be administered to lungs with a nebulizer for treating or preventing a viral infection. It further teaches that this composition may be administered in combination with an antiviral (e.g. ribavirin or oseltamivir). However, it is silent on if antivirals may be administered in a same “composition” (which may or may not be included in a same formulation) as the lipopeptide and immune stimulatory oligodeoxy nucleotide.
One would have found it obvious to combine the antiviral in the same “composition” as the lipopeptide and immune stimulatory oligodeoxy nucleotide in Dickey. One would have been motivated to do so, e.g., to simplify administration.
Regarding claims 26-27, Dickey teaches studies on testing doses of various active ingredients in the compositions. See e.g. [0045] and [0046]. One of skill in the art would have found it obvious to arrive at the claimed dose amounts or ratios through routine experimental optimization unless the claimed values produce unexpected results. 
Therefore, Dickey teaches or suggests each and every aspect of claims 1-15, 17, 20-21 and 26-27. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 17, 20-21 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10,286,065 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a pharmaceutical composition comprising a lipopeptide, immune stimulatory oligodeoxy nucleotide and an antiviral pharmaceutical. The patented claims anticipate the instant claims.
Therefore, claims 1-15, 17, 20-21 and 26-27 are unpatentable over claims 1-11 of US Patent 10,286,065 B2.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648